BROSMAN, Judge
(concurring):
I concur in the opinion of Judge Lati-mer. I must say that I regard the present one as distinctly a border-line case in the area of criminal responsibility through participation as an aider and abettor. In United States v. Jacobs (No 152), 2 CMR 115, decided March 13, 1952, we used the following language:
“Inactive presence during the commission of an offense is clearly an insufficient link to guilt. The aider and abettor must share the criminal intent or purpose of the active perpetrator of the crime, and must by his presence aid, encourage, or incite the major actor to commit it. . . . The proof must show that the aider or abettor did in some sort associate himself with the venture, that he participated in it as in something he wished to bring about, that he sought by his action to make it successful. . . . The standard of relationship to the offense by which conviction as an aider and abettor must be measured, therefore, lies somewhat between proof of participation as a paramount agent, on the one hand, and speculative inference based on mere presence at the scene of the crime, on the other, and is made definite by the requirement of evidence of specific intent.”
However, scrutinizing the evidence in a manner most favorable to the Government — as we must in dealing with a sufficiency problem — I cannot bring myself to conclude that the findings are not adequately supported — as we have evaluated sufficiency in previous decisions. At the same time I would not wish to go further than we are going here.
I understand the principal opinion to direct a rehearing and I agree. I am quite sure that the instant case is within the doctrine of United States v. Clark (No. 190), 2 CMR 107, decided February 29, 1952, and is not one of the sort represented by United States v. Baguex (No. 699), 8 CMR 106, decided March 13, 1953.
Chief Judge Quinn dissents.